Citation Nr: 0004087	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-47 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for disability 
manifested by a positive TB tine test.

3.  Entitlement to service connection for stomach disability 
apart from service-connected gastric cancer.

4.  Entitlement to service connection for a sleep disorder, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for urinary tract 
infections.

6.  Entitlement to service connection for stiff joints, 
including as due to an undiagnosed illness. 

7.  Entitlement to a higher (compensable) rating for service-
connected sinus disability.

8.  Entitlement to a higher (compensable) rating for service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had approximately 20 years of active duty service 
ending with his retirement in January 1995.  He served in 
Southwest Asia from December 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 1996, and a statement of the case was issued that 
same month.  A substantive appeal was received in September 
1996.

FINDING OF FACT

As to the veteran's claims based on left shoulder disability, 
disability manifested by a positive TB tine test, stomach 
disability (other than the veteran's service-connected 
adenocarcinoma of the stomach), a sleep disorder, urinary 
tract disability, and stiff joints, the claims file includes 
medical diagnoses of current disability, competent evidence 
of inservice incurrence, and medical evidence of a link to 
the veteran's military service.  


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
left shoulder disability, disability manifested by a positive 
TB tine test, stomach disability (other than the veteran's 
service-connected adenocarcinoma of the stomach), a sleep 
disorder, urinary tract disability, and stiff joints, are 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claims.

The first six issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Looking to the record, the Board observes that the veteran 
was discharged from military service in January 1995, and he 
filed his compensation claims in February 1995.  As noted 
above, for well-grounded purposes, the veteran's assertions 
alone (presumed to be true in the well-grounded analysis) are 
competent evidence of inservice incurrence.  

For purposes of finding medical evidence of current 
disability, the Board observes that service medical records 
dated in 1994 appear to list bicipital tendonitis as a 
diagnosis.  VA examination in May 1995 resulted in diagnoses 
of possible restrictive lung disease, tine test conversion, 
insomnia, nonspecific urethritis, and multiple arthralgias of 
the joints.  The Board further notes that while service 
connection has already been established for carcinoma of the 
stomach, certain medical records refer to ulcers, and it is 
thus not clear whether there is a separate stomach disorder.  

At any rate, the Board finds that the above-cited medical 
records are sufficient to show current disability for well-
grounded purposes as to each of the service connection claims 
on appeal.  Further, as these medical records  document 
medical findings either during the last year of service or 
approximately 4 months after service, the Board finds that 
the timing of these findings in relation to service is 
sufficient to suggest a link to service.  See generally 
Hampton v. Gober, 10 Vet.App. 481 (1997).  In sum, the Board 
finds the service connection claims to be well-grounded under 
38 U.S.C.A. § 5107(a).



ORDER

The veteran's claims of entitlement to service connection for 
left shoulder disability, disability manifested by a positive 
TB tine test, stomach disability (other than the veteran's 
service-connected adenocarcinoma of the stomach), a sleep 
disorder, urinary tract disability, and stiff joints, are 
well-grounded.  To this extent, the appeal is granted, 
subject to the following remand portion of this decision.


REMAND

With a well-grounded claim arises the statutory duty to 
assist the veteran.  38 U.S.C.A. § 5107(a).  In this regard, 
the record as it stands does not allow for an informed 
appellate review as the medical evidence as to each issue is 
in need of further development.  

Moreover, with the claims related to a sleep disorder and 
disability of the joints, it would appear that the provisions 
of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 regarding certain 
disabilities due to undiagnosed illness should be considered 
in light of the veteran's service in Southwest Asia in 1990 
and 1991. 

The final two issues involving claims for higher disability 
evaluations are by their nature well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disabilities at issue are to be 
considered during the entire period from the initial 
assignment of disability ratings to the present time. See 
Fenderson v. West, 12 Vet.App. 119 (1999).  In reviewing the 
increased evaluation for sinus disability and left knee 
disability, issues, the Board must conclude that the present 
medical record does not allow for equitable ratings.  
Additional VA examinations must be conducted to allow for 
proper application of rating criteria to these service-
connected disabilities. 


Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
special VA medical examinations to 
ascertain the nature and etiology of the 
claimed left shoulder disability, 
disability manifested by positive TB tine 
test, stomach disability (other than 
carcinoma of the stomach), sleep 
disability, urinary tract disability and 
disability of the joints.  The veteran 
should also be scheduled for appropriate 
VA examinations to ascertain the current 
severity of the veteran's service-
connected sinus disability and left knee 
disability.  

As to all examinations, the claims file 
must be made available to the examiners 
for review in connection with the 
examinations, and all indicated special 
studies and tests should be accomplished.  
The examiners should be requested to 
clearly report any diagnoses which can be 
made as to the various claims and, as to 
each disability which is medically 
diagnosed, the examiners should offer an 
opinion as to whether it is at least as 
likely as not that such disability is 
related to the veteran's military 
service.  With regard to the sleep 
disorder and multiple joint disorder 
issues, the examiners should clear 
indicate whether any symptoms or signs 
cannot by history, physical examination, 
and laboratory tests be attributed to any 
known clinical diagnosis.  The sinus and 
left knee examiners should report all 
findings so as to allow for evaluation 
under pertinent rating criteria.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  As to the sleep disorder 
and multiple joint disorder claims, the 
RO should review these claims under all 
applicable laws and regulations, 
including but not limited to 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  

3.  As to any claims which remain in 
denied status, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran, to seek 
clarification on matters of medical complexity, and to ensure 
a complete record for eventual appellate review.  The Board 
intimates no opinions as to the eventual determinations to be 
made in this case.  The veteran and his representative are 
free to submit additional evidence and argument in connection 
with all issues on appeal.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

